ON MOTION FOB BEHEABING.
WILLS OH, Chief Justice.
— The identity of the premises from which appellee was ejected with the premises described in the writ by virtue of which he was dispossessed was a question of fact to be determined by the trial court. He found that the writ “did not call for the land” from which appellee was ejected. We were of the opinion that the finding was not without support in testimony in the record, and therefore that it was binding .upon us. If that finding was not without support in the evidence, the disposition made by us of the *13appeal unquestionably, we think, was the only disposition we could have made of it. The land described in the writ was 138% acres of the John Hopkins survey, “beginning at the N. B. corner of the S. D. Pickens 112%-acre tract out of the Jonathan Hopkins survey, a stake from which a black-jack bears '67% West 6 8/10 varas, marked X, a post-oak bears N. 27 W. 15 2/10 varas, marked X; thence North 475 varas to a stake for corner on S. B. line of lot No. 20 of the division of said J. Hopkins headright survey; thence East 1,662 varas to the original E. B. line of the said J. Hopkins survey; thence South with the E. B. line of Hopkins survey to a stake from which a black-jack bears S. 65 W. 14 varas, marked X; thence West 1,662 varas to the place of beginning.” The location of the N. E. corner of the Pickens 112%-acre tract was established by uncontroverted testimony, and it was shown by the. same character of testimony that the land appellee was ejected from was situated west of a line running from said corner north 475 varas and thence east 1,662 varas. In other words, it was shown by uncontroverted testimony that, unless the call for the beginning corner described in the field notes in the writ should be disregarded as a mistake, the land appellee was ejected from was not the land, nor any part of it, described in the writ and the judgment by virtue of which it was issued. The contention seems to be that said beginning call was erroneous — that the true beginning corner was the northeast corner of a tract of 112% acres lying adjoining and west of said 112%-acre tract. Admitting that a question as to a mistake in calls in the field notes of a tract of land can be heard and determined in a forcible entry and detainer proceeding, we are of the opinion first entertained, that the testimony was sufficient to support a finding by the trial court that there was no such mistake in the field notes in question. The beginning call was not only for the northeast corner of the 112%-acre tract, but for that corner as identified by bearing trees described. A post-oak, marked as called for in the field notes, was shown to be on the ground at the point the field notes called for it to be, and it was shown that there were black-jack trees near the post-oak. It was not shown that trees answering the description of those called for in the field notes as at the beginning corner of the tract had been found at the northeast corner of the 112%-acre tract, asserted by appellant to be the true beginning corner of the land described in the writ. We know of no rule of law that would, have authorized the trial court, on the testimony in the record, to ignore a corner identified by bearing trees found on the ground and answering the description of those called for in the field notes, and to substitute for it a corner not called - for and not shown to be so identified. The mere fact that the distances called for from the southwest, and northwest corners of the tract described in the writ to the east boundary line of the Hopkins survey may have been less, when applied to those points, as located on the ground, than called for in the field notes, would not be a reason for ignoring a corner or line found and identified on the ground. Calls for distance, under the circumstances shown by the record, will not control calls for corners and lines identified on the ground. Nor will calls for quantity, under such circumstances, be given effect as against calls for such corners and lines. If the field *14notes, without describing witness-trees, had merely called for the beginning corner of the tract in controversy to be at the northeast corner of the Pickens 112%-acre tract, and if the testimony in the record identified the tract of 112% acres adjoining said 112%-acre tract on the west as the “S. D. Pickens 112%-acre tract,” as appellant assumes it -did, his contention would be very much strengthened. But, as we "have shown, said corner of the said S. D. Pickens 112%-acre tract was identified by bearing-trees called for in its field notes and found on the ground, and appellant’s assumption that the testimony identified the tract of 113% acres -adjoining it on the west as the "S. D. Pickens 112%-acre tract” is not supported by the record. Said 112%-acre tract is represented on the sketch or map, made a part of the record, as the "Miller 112%-acre tract on which S. D. Pickens now lives.” The testimony of a witness was that said 112%-acre tract w-as known as "the Miller tract, on which S. D. Pickens now lives.” The trial was had November 5, 1909. The judgment on which the writ was issued was rendered May 21, 1909. It was not shown that, at the time the judgment was rendered, which described the land 'in controversy as "beginning at the N. E. corner of the S. D. Pickens 112%-acre tract,” said 112%-acre tract was known as the S. D. Pickens 112%-acre tract, or known otherwise than as the “Miller tract,” and it was not shown that said S. D. Pickens then resided upon or was in any manner connected with the same.
We think it is clear that, in the condition of the record’ as stated, it should not be said that the finding, of the trial court was without evidence to support it. It is not clear that, with such testimony before him, - and in the absence of testimony showing the existence at the Northeast corner of the 112%-acre tract of trees answering to the description of those called for at the beginning corner of the tract in controversy, and in the -absence of testimony showing said 112%-acre tract at the time the judgment in the foreclosure suit was rendered to have been known as the S. D. Pickens 112%-acre tract, a contrary finding by the court would have been authorized by the evidence.
The objection to the judgment, made for the first time in the motion now being considered, that the description in appellee’s complaint of the premises in controversy was insufficient, if meritorious, which we do not concede it to be, comes too late. It should have been made, in the first instance, by an exception to complaint urged in the trial court, where, had it been found to be well taken, the complaint could have been amended. Notwithstanding the ruling to the contrary by the Commission of Appeals in Ochoa v. Garza, 1 W. & W., sec. 939, we think such a defect in such a complaint can be cured by an amendment. Evetts v. Johns, 76 S. W., 778; Bibby v. Thomas, 131 Ala., 350, 31 So., 432; Schuster v. Gray, 8 Kan. App., 222, 55-Pac., 489; 9 Ency. Plead, and Prac., p. 67.